 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA
 8    ANTHONY PERRY OLIVER,                                Case No. 3:19-cv-00051-LRH-WGC
 9                                      Petitioner,
             v.                                                        ORDER
10
      STATE OF NEVADA, et al.,
11
                                     Respondents.
12

13          Good cause appearing, Respondents’ second Motion for Enlargement of Time (ECF
14   No. 32) is GRANTED. Respondents have until January 17, 2020, to answer or otherwise respond
15   to the Amended Petition for Writ of Habeas Corpus (ECF No. 24).
16          DATED this 2nd day of December, 2019.
17

18
                                                          LARRY R. HICKS
19                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

                                                      1
